Citation Nr: 1440863	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the right knee, with limitation of motion; history of Osgood-Schlatter disease.

3.  Entitlement to an initial evaluation in excess of 20 percent for right knee subluxation.

4.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

5.  Entitlement to an effective date earlier than January 28, 2009 for the award of service connection for right knee subluxation.

6.  Entitlement to an effective date earlier than November 3, 2008 for the award of service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2009, May 2012 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Wichita, Kansas.  Jurisdiction of the case lies with the RO in Wichita, Kansas.

In November 2008, the Veteran filed a claim for a rating in excess of 10 percent for service-connected degenerative changes of the right knee, with limitation of motion; history of Osgood-Schlatter disease.

A March 2009 rating decision granted a temporary evaluation of 100 percent for degenerative changes of the right knee, with limitation of motion; history of Osgood-Schlatter disease, because of surgical treatment necessitating convalescence, effective January 28, 2009, based on a right knee arthroscopy on January 28, 2009.  A 10 percent evaluation was assigned from March 1, 2009.

In July 2011, the Board denied an evaluation in excess of 10 percent for service-connected degenerative changes of the right knee, with history of Osgood-Schlatter disease, prior to January 28, 2009, but remanded the claim for the post-operative period from March 1, 2009.

A May 2012 rating decision granted separate service connection for right knee subluxation, with an initial evaluation of 20 percent, effective April 20, 2012; and service connection for right lower extremity radiculopathy as secondary to service-connected lumbar spine arthritis, with an initial evaluation of 10 percent, effective April 20, 2012.  In July 2012, the Veteran filed a timely notice of disagreement as to the effective dates assigned for the awards of service connection for right knee subluxation and for right lower extremity radiculopathy.  The Veteran also claimed higher initial evaluations for both disabilities of right knee subluxation and right lower extremity radiculopathy.

Subsequently, an August 2013 rating decision noted that the Veteran's January 2009 right knee arthroscopy was due to subluxation and instability of the knee.  Accordingly, a 100 percent temporary evaluation has been assigned to the right knee subluxation rather than the degenerative changes of the right knee, effective January 28, 2009; an evaluation of 20 percent was assigned from March 1, 2009 for right knee subluxation.  Consequently, a 10 percent evaluation has been assigned for degenerative changes of the right knee, with limitation of motion; history of Osgood-Schlatter disease, from January 9, 2007.  As such, the issue on appeal has been recharacterized to accurately reflect the status of that appeal.  The August 2013 rating decision also assigned an earlier effective date of November 3, 2008, for the award of service connection for right lower extremity radiculopathy.  The Veteran continues to appeal for even earlier effective dates for service connection for right knee subluxation and for right lower extremity radiculopathy.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a claimant is presumed to be seeking the greatest possible benefit unless he expressly or specifically indicates otherwise).

The Board, in its July 2011 decision, remanded the issue of entitlement to service connection for low back disability.  The May 2012 rating decision granted service connection for lumbar spine arthritis, with an initial evaluation of 20 percent, effective November 3, 2008.  The award of service connection results in a complete grant of the benefit sought.  Hence, the issue of service connection for low back disability is no longer on appeal. 

The issues of entitlement to service connection for bilateral foot disability, for left lower extremity radiculopathy, for bilateral hip disability, for cervical spine disability, and for bilateral shoulder disability have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the left knee is proximately due to service-connected right knee disability.

2.  The Veteran's degenerative changes of the right knee, with limitation of motion; history of Osgood-Schlatter disease has been manifested by noncompensable limitation of motion with pain.

3.  The Veteran's right knee subluxation has been manifested by symptomatology nearly approximating no more than moderate recurrent subluxation or lateral instability of the knee.

4.  The Veteran's right lower extremity radiculopathy, associated with service-connected lumbar spine arthritis, results in no more than mild incomplete paralysis of the sciatic nerve and no more than mild incomplete paralysis of the femoral nerve.

5.  The Veteran filed a claim for right knee subluxation or lateral instability on August 25, 2008.

6.  The Veteran's right knee subluxation was first diagnosed during a VA examination on April 12, 2012.

7.  The Veteran submitted his claim for service connection for right lower extremity radiculopathy on November 3, 2008.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.310 (2013).

2.  The criteria for an evaluation in excess of 10 percent for degenerative changes of the right knee, with limitation of motion; history of Osgood-Schlatter disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).

3.  The criteria for an initial evaluation in excess of 20 percent for right knee subluxation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for an initial evaluation in excess of 10 percent for right lower extremity radiculopathy affecting the femoral nerve have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8726 (2013).

5.  The criteria for a separate rating of 10 percent, but no higher, for right lower extremity radiculopathy affecting the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2013).

6.  The criteria for an effective date prior to January 28, 2009, for the award of service connection for right knee subluxation have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

7.  The criteria for an effective date prior to November 3, 2008, for the award of service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of service connection for left knee disability, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

A VA letter issued in December 2008 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's claims concerning the proper initial disability ratings and effective dates to be assigned to his service-connected right knee subluxation and right lower extremity radiculopathy arise from his disagreement with the initial ratings and effective dates assigned to these conditions following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating and effective date assignments here trigger VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes, as well as the regulations pertinent to the establishment of an effective date.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in January 2009, April 2012 and November 2012, reflecting sufficient details to determine the current severity of the Veteran's service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran is seeking service connection for left knee disability secondary to his service-connected right knee disability.  He claims that overuse of the left leg due to favoring of the service-connected right knee over a long period of time resulted in his painful left knee disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In addition, certain specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 (2013).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id. at 488.

In this case, the medical evidence of record includes a nexus opinion linking the Veteran's currently diagnosed degenerative arthritis of the left knee to his service-connected right knee disability.  In a January 2013 letter, Kristina Gibbons, D.C. who has seen the Veteran for chiropractic care since 2009 stated that she examined the Veteran in January 2013.  Dr. Gibbons opined that "[i]t is at least as likely as not that [the Veteran's] degenerative arthritis of the left knee was caused by the disability of his right knee instigated by his initial knee injury in 1970."  In reaching this conclusion, she explained that this is consistent with the findings of his physical examination and supported by the radiographic findings of the left knee on November 30, 1999.  Concerning this, she noted that the Veteran's altered gait involving medial rotation of bilateral knees, worse on the left knee, was consistent with improper biomechanics developed from compromised anterior and medial collateral ligaments, and medial meniscus of the right knee.  

In contrast, in November 2012, a VA examiner opined that the Veteran's current left knee disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition because it is more likely that the Veteran's left knee wear is associated with his very physically demanding job after the military service rather than compensating for his right knee.  In support of this opinion, the examiner provided the following rationale:

There is no antalgic gait or gait disturbance on exam which might cause an abnormality in the weighbearing chain.  The Veteran has been a remodeler of homes for many years and has continued to do such work as climbing ladders, working on his hands and knees doing tile work, carrying heavy objects and using heavy equipment.

However, the Board finds that the November 2012 VA medical opinion is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  First, it does not fully address the aggravation issue.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Second, although the examiner stated that there was no antalgic gait or gait disturbance on examination in November 2012, this finding is inconsistent with the other medical evidence of record.  To that effect, in the January 2013 opinion letter, Dr. Gibbons described the Veteran's altered gait in detail.  Specifically, Dr. Gibbons noted that the Veteran's gait was altered; he walked with a mild limp, favoring his right knee.  She further stated that during the stance phase of gait, his left foot toes were out; his feet were pronated bilaterally and asymmetrically, with pronation being greater on his left foot, which caused medial rotation of bilateral knees, worse on the left knee.  Additionally, a VA examiner who conducted an examination of the Veteran in April 2012 noted that the Veteran has a mildly antalgic gait related to his knee condition.  However, the November 2012 VA examiner did not provide any explanation as to his conflicting finding of no abnormal gait.

Finally, the November 2012 VA examiner stated that while the Veteran's right knee problems began in 1970, the Veteran did not complain of the left knee until May 2010, a little more than a year after right knee surgery.  However, the examiner neglected to discuss earlier records showing the Veteran's left knee disability.  As pointed out by Dr. Gibbons, the Veteran already had degenerative arthritis of left knee shown on X-ray in November 1999.

Based on the foregoing, the Board finds that the November 2012 VA examiner's medical opinion is of discounted probative value and places greater weight on the private chiropractor's January 2013 opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided).  

Therefore, resolving the benefit of the doubt in favor of the Veteran, service connection is warranted for degenerative arthritis of the left knee as proximately due to service-connected right knee disability.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Right Knee Disabilities

The Veteran's degenerative changes of the right knee, with limitation of motion; history of Osgood-Schlatter disease is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Separate service connection for right knee subluxation was granted with a temporary 100 percent evaluation from January 28, 2009 and an evaluation of 20 percent from March 1, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

To that effect, in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

VA General Counsel has also held that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  Specifically, VA General Counsel found that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257 (2013).

The record reflects that the Veteran underwent right knee arthroscopy on January 28, 2009, with a diagnosis of internal derangement of the right knee.

In a February 2009 VA orthopedic surgery note, the Veteran was seen 2 weeks status post right knee arthroscopy and was doing reasonably well.  His only complaint was two episodes of the sensation of lateral patella subluxation.  The assessment was that he might have quadriceps weakness which was causing some patellofemoral maltracking.

In a March 2009 VA orthopedic surgery note, the Veteran was seen 6 weeks status post right knee arthroscopy.  He stated that his complaints of patellar subluxation had resolved.  He was quite pleased with the procedure.  On physical examination, he had full range of motion with full extension and flexion to 120 degrees.

A May 2011 VA primary care note reflects complaints of the Veteran's left knee only.  It was noted that right knee Osgood-Schlatter disease was treated outside by a chiropractor and cleared with VA orthopedics with good films.

The Veteran was provided a VA examination in April 2012.  The Veteran had increasing progressive problems with the right knee.  He had pain and difficulty climbing steps/ladders.  He had minimal problems with walking and did not use assistive devices.  He usually took Ibuprofen twice a week for pain.  He denied flare-ups impacting the function of the knee.  Range of motion testing revealed right knee flexion to 130 degrees, with no objective evidence of painful motion; right knee extension to 0 or any degree of hyperextension, with no objective evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions, and no additional limitation of motion was shown.  It was noted that the Veteran's functional loss and/or functional impairment attributable to the knee disability was weakened movement and pain on climbing and forceful extension of the right knee.  Joint stability tests were normal.  There was recurrent patellar subluxation/dislocation that was moderate in nature in the right knee.  As to the disability's impact on his ability to work, it was noted that the Veteran worked as a construction contractor and had difficulty climbing stairs and ladders.  The diagnosis was patellofemoral arthritis of the right knee.

A July 2012 private chiropractor record reflects that the Veteran had decreased knee extension, worse in the right knee.

During a VA examination in November 2012, range of motion testing revealed right knee flexion to 130 degrees, with painful motion beginning at 130 degrees; and right knee extension to 0 or any degree of hyperextension, with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions, and the range of motion after the repetitive use testing remained the same.  It was noted that the Veteran's functional loss and/or functional impairment attributable to the knee disability was less movement than normal and pain on movement, bilaterally.  Joint stability tests were normal.  There was no recurrent patellar subluxation/dislocation in the right knee.  


A.  Degenerative Changes of the Right Knee with Limitation of Motion; History of Osgood-Schlatter Disease

The Veteran's degenerative changes of the right knee, with limitation of motion; history of Osgood-Schlatter disease, is evaluated as traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5010 directs that the evaluation of traumatic arthritis be conducted under Diagnostic Code 5003.  Diagnostic Code 5003 provides that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If this results in a noncompensable evaluation, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Based on the available evidence, the Veteran is not entitled to an evaluation in excess of 10 percent for degenerative changes of the right knee, based on limitation of flexion, throughout the rating period on appeal.  In order to obtain a rating in excess of 10 percent pursuant to limitation of flexion, the evidence of record must demonstrate knee flexion limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran was able to flex his right knee to 120 degrees at the March 2009 VA treatment examination and to 130 degrees at the April 2012 and November 2012 VA examinations.  In sum, the Veteran's right knee disability is manifested by limitation of motion consisting of flexion limited to no less than 120 degrees.  The findings as to the limitation of knee flexion result in a noncompensable rating throughout the pendency of this appeal.  Id.  

Further, the evidence of record does not support a compensable rating for right knee disability based on limitation of extension.  In order to obtain a compensable rating pursuant to limitation of extension, the evidence of record must demonstrate knee extension limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The record does not show that the Veteran's right knee extension was limited to such degree.  The March 2009 VA treatment report noted that the Veteran was able to fully extend his right knee.  Although the July 2012 private chiropractor record stated that the Veteran had decreased knee extension worse in the right than the left, there is no indication that his right knee extension was limited to 10 degrees or more.  Furthermore, the April 2012 and November 2012 VA examinations revealed that the Veteran was able to extend his left knee to 0 or hyperextension.  As such, the findings as to the limitation of knee extension result in a noncompensable rating for the right knee throughout the pendency of this appeal.  Id.  Consequently, the Board finds that a separate compensable rating for the Veteran's right knee disability is not warranted based on limitation of knee extension.

The 10 percent rating assigned for degenerative changes of the right knee with limitation of motion; history of Osgood-Schlatter disease,  contemplate noncompensable limitation of motion of a major joint, as demonstrated in the clinical findings discussed above, pursuant to Diagnostic Code 5003 for noncompensable limitation of motion of a major joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record).

In making the above findings, the Board considered the Veteran's complaints of painful movement.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant higher ratings.  In this regard, the April 2012 VA examiner noted that the Veteran's functional impairment attributable to his right knee disability was weakened movement and pain on climbing and forceful extension of the knee.  The November 2012 VA examiner noted that the Veteran's functional impairment attributable to the knee disability was less movement than normal and pain on movement, bilaterally.  However, there was no demonstration that the pain resulted in additional functional loss as he retained full or nearly full range of motion in the right knee throughout the appeal period.  To that effect, during both the April 2012 and November 2012 VA examinations, the Veteran was able to perform repetitive use testing with three repetitions, and the repetitive use did not affect the range of motion.  Further, at the April 2012 VA examination, the Veteran denied flare-ups impacting the function of the knee.

As such, the preponderance of the medical evidence of record does not show that the Veteran's pain or other symptoms caused additional limitations sufficient to warrant a rating higher than assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. a 38-43.  The currently assigned rating represents, as far as can practicably be determined, the average impairment in earning capacity resulting from the service-connected knee disability and its residual conditions in civil occupations.

Consequently, neither a rating in excess of 10 percent based on limitation of flexion, nor an additional separate compensable rating based on limitation of extension, is warranted for degenerative changes of the right knee, with limitation of motion; history of Osgood-Schlatter disease.

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran does not contend, and the medical evidence does not show ankylosis of the knee, favorable or unfavorable.  38 C.F.R. § 4.71A, Diagnostic Code 5256 (2013); see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).

B.  Right Knee Subluxation

As noted above, the Veteran has been assigned an initial evaluation of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257, based on recurrent subluxation or lateral instability of the right knee, for post-operative degenerative changes of the right knee with history of Osgood-Schlatter disease effective since May 1, 2009.  He had a period of temporary total (100 percent) rating for surgery and convalescence, from January 28, 2009 to February 28, 2009.

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board finds that the evidence of record shows impairment of the Veteran's right knee subluxation with symptomatology approximating no more than moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § Diagnostic Code 5257.  In making this decision, the Board notes the fact that the symptoms relating to the Veteran's right knee subluxation have been intermittent, and at times nonexistent.  

At the February 2009 VA treatment, the Veteran reported two episodes of the sensation of lateral patella subluxation, but reported 4 weeks later in March 2009, these complaints had resolved.  On the April 2012 VA examination, joint stability tests were normal.  The VA examiner noted recurrent patellar subluxation or dislocation that was moderate in nature.  On the November 2012 VA examination, again, joint stability tests were normal and the examiner noted at this time that there was no recurrent patellar subluxation/dislocation in the right knee.  

Based on the intermittent nature of the disability, and the reported clinical findings, the Board finds that the demonstrated functional impairment does not rise to the level of severe recurrent subluxation or lateral instability of the right knee at any time during the course of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Therefore, the Veteran is entitled to a disability rating of 20 percent for right knee subluxation, based on instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Right Lower Extremity Radiculopathy

In the May 2012 rating decision, the Veteran was granted service connection for right lower extremity radiculopathy as secondary to service-connected lumbar spine arthritis.  The Veteran's right lower extremity radiculopathy is evaluated 10 percent disabling from November 3, 2008, under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8726 (2013).

Diagnostic Code 8726 provides a rating for neuralgia of the anterior crural (femoral) nerve.  This diagnostic code provides that mild incomplete paralysis of the femoral nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and severe incomplete paralysis is rated as 30 percent disabling. Complete paralysis of the femoral nerve, paralysis of the quadriceps extensor muscles, is rated 40 percent disabling.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

In a February 2009 VA orthopedic surgery note, the assessment was that he might have quadriceps weakness which was causing some patellofemoral maltracking.

A March 2009 VA orthopedic surgery note reflects that the Veteran's quadriceps were still somewhat weak 4+/5 in the right lower extremity and 5/5 in the left lower extremity.  His had good plantar flexion and dorsiflexion of 5/5.  Sensation was intact to light touch distally.

During an April 2012 VA examination, the Veteran reported mild numbness in the right lower extremity.  He denied constant pain (may be excruciating at times), intermittent pain (usually dull), paresthesias and/or dysesthesias.  The examiner indicated that the L2/L3/L4 nerve roots (femoral nerve) were involved on the right side and that the severity of the radiculopathy was mild.  On muscle strength testing, hip flexion, ankle plantar flexion, ankle dorsiflexion, and great toe extension on the right side showed normal strength and there was active movement against some resistance with right knee flexion.  There was no muscle atrophy.  Reflexes examination was normal.  However, sensation to light touch (dermatome) testing revealed decreased sensation in the right upper anterior thigh (L2); otherwise normal sensation.

During a May 2014 VA peripheral nerves examination, the examiner found that the anterior crural (femoral) nerve of the right lower extremity was normal.

Based on the intermittent nature of the disability, minimally decreased muscle strength only with right knee flexion, absence of muscle atrophy or abnormal reflexes, and only minimal neurologic deficits consisting of decreased sensation, the Board finds that the evidence supports a finding of no more than mild, incomplete paralysis of the femoral nerve of right lower extremity stemming from the service-connected low back disability during the entire course of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Significantly, the right lower extremity radiculopathy has only been described as mild, specifically, on the April 2012 VA examination.

The Board observes that the May 2014 VA examination also revealed radiculopathy of the right lower extremity affecting the sciatic nerve.  During the May 2014 VA examination, the Veteran reported mild constant pain (may be excruciating at times) and mild intermittent pain (usually dull) in the right lower extremity.  He denied paresthesias and/or dysesthesias, or numbness.  On muscle strength testing, knee extension, ankle plantar flexion, and ankle dorsiflexion on the right side showed normal strength; there was no muscle atrophy.  Reflexes examination was normal.  However, sensation to light touch (dermatome) testing revealed decreased sensation in the right upper thigh/knee (L3/4) and lower leg/ankle (L4/L5/S1); otherwise normal sensation.  The examiner indicated that the sciatic nerve was involved and there was mild incomplete paralysis of the sciatic nerve.  The examiner stated that the Veteran's peripheral nerve condition did not impact his ability to work.

While the Veteran's subjective complaints are somewhat similar regarding both sets of nerves, the fact remains that the femoral and sciatic nerves affect different parts of the lower extremities.  Specifically, as noted in Diagnostic Code 8520, the sciatic nerve involves the foot and knee while, as indicated in Diagnostic Code 8526, the femoral nerve involves the quadriceps. 

In this regard, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, 6 Vet. App. at 261-62.

Therefore, the Board finds that the Veteran is entitled to a separate rating for right lower extremity radiculopathy affecting the sciatic nerve, in addition to the currently assigned 10 percent for right lower extremity radiculopathy affecting the femoral nerve.

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 

The rating criteria for a 10 percent initial evaluation, but no higher, are satisfied with regard to the right lower extremity radiculopathy affecting the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Despite the complaints of mild pain, the record does not indicate functional loss of the right leg that is equivalent to moderate incomplete paralysis of this nerve, given the absence of decreased muscle strength or abnormal reflexes.  Rather, the manifestations of right lower extremity affecting the sciatic nerve only consist of decreased sensation in the right upper thigh/knee (L3/4) and lower leg/ankle (L4/L5/S1).  The May 2014 VA examiner characterized the Veteran's disability as "mild" incomplete paralysis of the sciatic nerve.  Additional functional loss is not shown as the examiner indicated that the Veteran's peripheral nerve condition did not impact his ability to work.  For these reasons, the Board determines that an initial evaluation of 10 percent, but no higher, is warranted for the Veteran's right lower extremity radiculopathy affecting the sciatic nerve.  38 C.F.R. § 4.7.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's right knee disabilities are evaluated by rating criteria contemplating painful motion, limited motion, ankylosis, instability, weakness, and deformity of the respective joint.  He does not have symptoms associated with these disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  The Veteran's right lower extremity radiculopathy is evaluated by 38 C.F.R. § 4.124a, which broadly rate the degree of the Veteran's neurological symptoms as "slight," "moderate," or "severe."

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from these disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of the currently assigned ratings are provided for certain manifestations of the knee and neurologic disabilities, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating period under appeal.  See Hart, 21 Vet. App. at 509.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue render him unable to obtain and follow substantially gainful employment.  In fact, the January 2013 letter from Dr. Gibbons reflects the Veteran is currently working as a remodeler/contractor.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher evaluations, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Service Connection For Right Knee Subluxation

A May 2012 rating decision granted service connection for right knee subluxation, effective April 20, 2012.  Subsequently, an August 2013 rating decision noted that the Veteran's January 2009 right knee arthroscopy was due to subluxation and instability of the knee.  Accordingly, a 100 percent temporary evaluation has been assigned to the right knee subluxation rather than the degenerative changes of the right knee, effective January 28, 2009; an evaluation of 20 percent was assigned from March 1, 2009 for recurrent subluxation and instability of the right knee.

The Veteran filed a formal claim for an increased rating for his service-connected right knee disability, which was received by the RO on November 3, 2008.  He stated that "I am having increased difficulties with my knee, and I am being scheduled for orthoscopic surgery in the near future by the VAMC in Kansas City, MO.  ...  I have a torn meniscus and the VAMC is going to repair it in the surgery."

However, the Board finds that there was an outstanding claim prior to the November 3, 2008 claim.  In this regard, in August 2008, the Veteran submitted a notice of disagreement to a July 2007 rating decision.  That rating decision granted an increased rating of 10 percent for degenerative changes of the right knee, with limitation of motion; history of Osgood-Schlatter disease, post-operative, effective January 9, 2007.  The Veteran was notified of that decision on July 23, 2007, but did not initiate an appeal within the one year period following that date, as his notice of disagreement was dated August 21, 2008 and received by the VA on August 25, 2008.  Therefore, the July 2007 rating decision became final.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).  

Significantly, in this August 25 2008 written statement, the Veteran argued that "VA has not given consideration to the application of DC [(Diagnostic Code)] 5257, for recurrent subluxation or lateral instability of the veteran's knee.  The veteran has reported the knee giving way 10 to 15 times each month, which is reflective of moderate or severe subluxation or lateral instability."  Hence, the Board liberally interprets this August 25, 2008 written statement as an informal claim for service connection for right knee subluxation in this statement, as "part and parcel" of his claim for an increased rating for service-connected degenerative changes of the right knee.  Therefore, the date of the claim for service connection for right knee subluxation was August 25, 2008.

The next step in the Board's analysis is whether at the time of claim's filing in August 2008 there was competent evidence to establish service connection.  It would not be enough alone to show that the Veteran had a pending claim since then, inasmuch as the evidence of record must also have substantiated service connection back then to establish an earlier effective date.  See 38 C.F.R. § 3.400(b)(2)(i).  

However, the Board determines that the evidence did not establish the presence of right knee subluxation at the time of the August 25, 2008 claim.  In this regard, at a June 2007 VA examination, the Veteran reported that his right knee did give way approximately 10 to 15 times per month.  However, the VA examiner did not note any instability or subluxation and the joint stability tests were negative.  Further, a September 2008 private treatment report from Dr. Daniel D. Schaper noted the Veteran's complaint of right knee pain and an impression of internal derangement of the right knee, possibly meniscus pathology or osteoarthritis.  However, according to the September 2008 private treatment report, the Veteran's right knee ligaments were stable.  Additionally, a VA examination conducted on January 27, 2009 reported that on physical examination, there was no objective evidence of instability and all ligaments were stable despite the Veteran's reports of daily instability and giving way without the use of a brace.  In this regard, the Board finds that it is not factually ascertainable that the Veteran had right knee subluxation during the one year period preceding the date of the August 25, 2008 claim.  Therefore, the exception under 38 C.F.R. § 3.400(o)(2) does not apply here.

Although the Veteran's right knee subluxation was not officially diagnosed until the time of the VA examination on April 20, 2012, the RO determined that the date the entitlement arose was January 28, 2009, the date of the Veteran's right knee arthroscopy, because the procedure was due to the Veteran's complaints of recurrent subluxation.  The effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, there is no basis for the assignment of an effective date for the award of service connection for right knee subluxation prior to January 28, 2009.  See 38 C.F.R. § 3.400.

Service Connection For Right Lower Extremity Radiculopathy

A May 2012 rating decision granted service connection for right lower extremity radiculopathy as secondary to service-connected lumbar spine arthritis, effective April 20, 2012.  Subsequently, an August 2013 rating decision assigned an earlier effective date of November 3, 2008, for the award of service connection for right lower extremity radiculopathy.

The Veteran filed his original claim for service connection for low back disability as secondary to service-connected right knee disability in January 2007.  The RO denied the claim in a July 2007 rating decision.  In August 2008, the Veteran submitted a notice of disagreement to the July 2007 rating decision.  The Veteran was notified of that decision on July 23, 2007, but did not initiate an appeal within the one year period following that date, as his notice of disagreement was dated August 21, 2008 and received by the VA on August 25, 2008.  Therefore, the July 2007 rating decision became final.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).  The August 2008 written statements made no reference to radiculopathy of the right lower extremity.

The Veteran's claim to reopen the issue of service connection for low back disability was received on November 3, 2008.  In support of this claim, the Veteran also submitted a private treatment report from Dr. Schaper, dated in September 2008, wherein the Veteran complained of chronic back pain with radiation down into the posterior hips and down into his left leg; Dr. Schaper noted that the Veteran had some signs of sciatica.  Hence, although the Veteran did not file a specific claim for right lower extremity radiculopathy, as the radiculopathy is secondary to service-connected low back disability, the Board finds that a claim for service connection for right lower extremity was "part and parcel" of the Veteran's November 3, 2008 claim for service connection for low back disability.

In conjunction with the Veteran's claim for claim for service connection for low back disability, in the July 2011 remand, the Board directed that the Veteran be afforded a VA spine examination.  The requested VA examination was completed on April 20, 2012, at which time a VA examiner observed that mild numbness was demonstrated, in the right lower extremity, in the femoral nerve, and right lower extremity radiculopathy was diagnosed.

Based on the examination clinical findings of the April 2012 VA examiner, in the May 2012 rating decision, the RO granted service connection for right lower extremity radiculopathy as secondary to service-connected lumbar spine arthritis.  However, the Board finds that the Veteran's assertions of continuity of neurological symptoms associated with his service-connected low back disability since the filing of his November 2008 claim for service connection for radiculopathy to be competent and credible, and consistent with medical evidence of record at the time this claim was filed.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the September 2008 private treatment report showed the Veteran's complaint of chronic back pain with radiation down into the posterior hips and down into his left leg and the physician noted that the Veteran had some signs of sciatica.  In short, although the evidence prior to April 20, 2012 was not then definitive, the Board finds there to be sufficient evidence as to whether right lower extremity radiculopathy associated with the service-connected lumbar spine arthritis was present from the time the Veteran filed that claim that gave rise to this appeal on November 3, 2008, if not earlier, such that entitlement to service connection for this disability "arose" at that time.

Nevertheless, applying the pertinent VA regulation (38 C.F.R. § 3.400(b)(2)(i)) to the facts, it is clear that an effective date earlier than November 3, 2008, is not warranted for the grant of service connection for right lower extremity radiculopathy.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  The evidence of record demonstrates that VA received the Veteran's claim of service connection for right lower extremity radiculopathy on November 3, 2008, which is more than one year after his separation from service.  Thus, the Board finds that the criteria for assigning an effective date earlier than November 3, 2008, for an award of service connection for right lower extremity radiculopathy are not met.












	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for degenerative arthritis of the left knee is granted.

Entitlement to an evaluation in excess of 10 percent for degenerative changes of the right knee, with limitation of motion; history of Osgood-Schlatter disease, is denied.
	
Entitlement to an initial evaluation in excess of 20 percent for right knee subluxation is denied.

Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy affecting the femoral nerve is denied.

Entitlement to a separate rating of 10 percent, but no higher, for right lower extremity radiculopathy affecting the sciatic nerve is granted.

Entitlement to an earlier effective date prior to January 28, 2009, for right knee subluxation is denied.

Entitlement to an earlier effective date prior to November 3, 2008, for right lower extremity radiculopathy is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


